 



EXHIBIT 10.25
DESCRIPTION OF ARRANGEMENT FOR DIRECTORS FEES
The following sets forth the amount of fees payable to outside directors of S1
Corporation for their services as Directors in November 2006-2007:

          EVENT   FEE  
Quarterly Retainer (excluding Chairman)
  $ 5,000  
Committee Meeting Attended (In Person)
  $ 1,500  
Committee Meeting Attended (By Phone)
  $ 1,000  
Annual Committee Chair Retainer (Board Chairman)
  $ 150,000  
Annual Committee Chair Retainer (Audit)
  $ 20,000  
Annual Committee Chair Retainer (Strategic Planning)
  $ 20,000  
Annual Committee Chair Retainer (Governance)
  $ 5,000  
Annual Committee Chair Retainer (Compensation)
  $ 5,000  

              # of Shares  
Annual Stock Option Grant
    15,000  
Annual Restricted Stock Grant
    3,000  

